          Case: 1:18-cv-01407-JG Doc #: 18 Filed: 11/02/18 1 of 1. PageID #: 368



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO




 MIA LONG,                                                       CASE NO. 1:18CV1407


          Plaintiff,                                             JUDGE JAMES S. GWIN

 vs.

 CITY OF CLEVELAND, ET AL.,                                       NOTICE OF APPEARANCE

          Defendants.




          Now comes Jason L. Carter, and enters his appearance for MIA LONG, in the above captioned

matter.

                                                         Respectfully submitted,

                                                         CARTERLAW, LLC

                                                        /s/Jason L. Carter________
                                                        JASON L. CARTER (0085578)
                                                        16781 Chagrin Blvd, Ste 287
                                                        Shaker Heights, OH 44120
                                                        (440)255-3247/Fax: (440)815-2298
                                                        jcarter@carterlawohio.com
                                                        Attorney for Plaintiff


                                      CERTIFICATE OF SERVICE

           A true and accurate copy of the foregoing was filed via the Court's electronic filing system
           and thereby served to all parties.


                                                        /s/Jason L. Carter________
                                                        JASON L. CARTER
